Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  December 20, 2019                                                               Bridget M. McCormack,
                                                                                                Chief Justice

  159004                                                                               David F. Viviano,
                                                                                       Chief Justice Pro Tem

                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Richard H. Bernstein
            Plaintiff-Appellee,                                                     Elizabeth T. Clement
                                                                                    Megan K. Cavanagh,
                                                                                                     Justices
  v                                                       SC: 159004
                                                          COA: 336405
                                                          Oakland CC: 2015-255034-FH
  RAYMOND CHARLES COLVILLE,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the November 29, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part II of the Court of Appeals judgment
  addressing the defendant’s motion to suppress, and we REMAND this case to the
  Oakland Circuit Court for further proceedings. The circuit court shall conduct an
  evidentiary hearing to determine: (1) whether, at the time that Officer Proulx initially
  searched the property at 695 Livernois, he had been advised that he had consent to search
  the property; (2) if so, whether Treasury employee Jill Robinson had actual authority to
  consent to that search; and (3) if not, whether Officer Proulx reasonably relied on
  apparent authority for consent to search, i.e., whether it was reasonable for him to rely on
  the apparent consent without making any effort to verify the authority to consent, in light
  of the citation posted on the front door. The circuit court shall then decide whether to
  grant the defendant a new trial. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining question presented should be reviewed by this
  Court.

         We do not retain jurisdiction.

         ZAHRA, J. (dissenting).

         I respectfully dissent from the order remanding this case to the trial court for an
  evidentiary hearing to determine whether, at the time that Officer Proulx initially
  searched the property at 695 Livernois, he had been advised that he had consent to search
  the property; whether Department of Treasury employee Jill Robinson had actual
  authority to consent to that search; or whether Officer Proulx reasonably relied on
  Robinson’s apparent authority for consent to search. Defendant did not preserve these
  issues below and has not properly presented these issues to this Court. Instead, defendant
  raises only two issues in this Court: whether the Court of Appeals misapplied the
  doctrine of “inevitable discovery” in rejecting defendant’s argument that the search of his
  house violated the Fourth Amendment; and whether defendant was denied his right to an
  impartial jury, or to the effective assistance of counsel, when a juror attempted to engage
                                                                                           2

a court clerk in a conversation about the case, but no further inquiry was made into
(a) what was said, (b) whether the juror was biased, or (c) whether there was further
communication with the jury at large. Because the questions presented on remand were
not preserved and were wholly abandoned by defendant, I would deny the application for
leave to appeal and offer defendant no avenue for relief.

       In the trial court, defendant moved to suppress incriminating evidence recovered
from the warrantless entry into the Livernois home under the Fourth Amendment. His
motion, however, focused on the validity of the search warrant and the veracity of the
assertions within Detective Matthew Goebel’s affidavit supporting the warrant rather than
Officer Proulx’s initial warrantless entry. Defendant alerted the trial court that the county
did not own the Livernois home and alleged that “Ms. Robinson did not have authority to
grant officers or county employees permission to enter the premises/home.” But he made
this assertion in the context of requesting an evidentiary hearing pursuant to Franks v
Delaware, 1 arguing that the allegations in Detective Goebel’s affidavit were materially
false. Defendant did not ask for a hearing on whether Officer Proulx or Detective Goebel
had valid consent to search, nor did he present any argument on the doctrine of consent.
In the Court of Appeals, defendant again stated that Robinson had no authority to consent
to the search, but just as he failed to do before this Court, he did not argue the relevant
body of law on the validity of Robinson’s consent.

         This Court has recognized that

         [i]t is not enough for an appellant in his brief simply to announce a position
         or assert an error and then leave it up to this Court to discover and
         rationalize the basis for his claims, or unravel and elaborate for him his
         arguments, and then search for authority either to sustain or reject his
         position.[2]




1
    Franks v Delaware, 438 U.S. 154 (1978).
2
    Mitcham v Detroit, 355 Mich. 182, 203 (1959).
                                                                                                                3



As the appellant, defendant was required to preserve his issues adequately and make at
least a threshold showing of error entitling him to relief. 3 His failure to do so constitutes
abandonment of those issues on appeal. 4 This Court correctly denies defendant relief on
the issues he raises, but on its own initiative also grants defendant relief that he has not
requested. Because defendant has failed to properly raise and present the dispositive
arguments adopted by the majority or any other jurisprudentially significant issues ripe
for resolution, I would deny him the relief the majority gives him today.




3
  See id. (“The appellant himself must first adequately prime the pump; only then does
the appellate well begin to flow.”).
4
  People v McGraw, 484 Mich. 120, 131 n 36 (“Failure to brief an issue on appeal
constitutes abandonment.”).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2019
        t1217
                                                                              Clerk